Per Curiam.
Appeal dismissed. The order denying the motion to change the place of trial, in our opinion, is not appealable. (People v. Brindell, 194 App. Div. 776.) But even if it were appealable, the order should stand, for the papers fall far short of showing that a fair and impartial trial of the defendant upon the indictment cannot be had in Monroe county. What the affidavits do show, however, if believed, is an outrageous abuse of the defendant’s rights which, if true, would merit the severest condemnation. All concur. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Crosby, JJ. [142 Misc. 477.]